    Case 4:18-cv-03526 Document 173 Filed on 01/27/20 in TXSD Page 1 of 13



                 IN THE UNITED STATES DISTRICT COURT
        FOR THE SOUTHERN DISTRICT OF TEXAS HOUSTON DIVISION

AMY and SAN JUAN ARIAS, as Next               §
Friends of RJA, their minor child, Plaintiffs §
                                              §
vs.                                           §        CIVIL ACTION NO. 4:18-cv-3526
                                              §
FCA US LLC, Defendant.                        §


    ARIAS FAMILY'S MOTION FOR JUDGMENT AS A MATTER OF LAW


TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

       COME NOW, Amy Arias and San Juan Arias, as Next Friends of RJA, their

minor child ("the Arias family"), and file this motion for judgment as a matter of law, and

would show the Court why it must be granted:

                               I.     Governing Standard

       1.     The well-established standard for assessing a motion for judgment as a

matter of law requires denial of the motion unless there is an absence of proof:

       A JMOL is appropriate when "a reasonable jury would not have a legally
       sufficient evidentiary basis to find for the [non-moving] party on that
       issue." Fed. R. Civ. P. 50(a). "When a case is tried to a jury, a motion for
       judgment as a matter of law 'is a challenge to the legal sufficiency of the
       evidence supporting the jury's verdict.'" Cowart v. Erwin, 837 F.3d 444,
       450 (5th Cir. 2016) (quoting Heck v. Triche, 775 F.3d 265, 272 (5th Cir.
       2014)). In resolving such challenges, we must draw "all reasonable
       inferences and resolve all credibility determinations in the light most
       favorable to the nonmoving party" and uphold the verdict "unless there is
       no legally sufficient evidentiary basis for a reasonable jury to find as the
       jury did." Id. (quoting Heck, 775 F.3d at 273).
    Case 4:18-cv-03526 Document 173 Filed on 01/27/20 in TXSD Page 2 of 13



Seibert v. Jackson County, Mississippi, 851 F.3d 430, 434–35 (5th Cir. 2017). This

standard of review is "especially deferential." Carley v. Crest Pumping Techs., L.L.C.,

890 F.3d 575, 578 (5th Cir. 2018).

            II.    The Arias Family's Motion for Judgment as a Matter of Law

  A.        § 82.008 Presumption Is Inapplicable, Has Been Rebutted, and Must Vanish

       2.         Texas Civil Practice and Remedies Code section 82.008 "raises a

presumption of...nonliability only if that standard 'governed the product risk that

allegedly caused the harm.'" Kia Motors Corp. v. Ruiz, 432 S.W.3d 865, 872 (Tex.

2014) (citing Tex. Civ. Prac. & Rem. Code § 82.008(a)); see also Hinson v. Dorel

Juvenile Group, Inc., 2:15-CV-713-JRG-RSP, 2016 WL 3361480, at *3 (E.D. Tex. June

9, 2016) ("Similar to the regulation in Kia Motors, FMVSS 213 does not govern the

product risk that allegedly caused the asserted harm. Accordingly, the Court holds as a

matter of law that the presumption of non-liability under Tex. Civ. Prac. & Rem. Code §

82.008 does not apply in this case."); Mejia v. Big Lots Stores, Inc., SA-13-CA-504, 2014

WL 12495292, at *3 (W.D. Tex. Oct. 16, 2014) ("because Designco can point to no

federal laws or regulations promulgated to protect against harm caused by exploding

tabletop torches… the Plaintiff’s motion for summary judgment will be granted as to this

defense" under section 82.008).

       3.         The jury has heard uncontroverted testimony from FCA's Rule 30(b)(6)

corporate representative which confirms that the Federal Motor Vehicle Safety

Standards are inapplicable to the risks from seat belt performance in far side impact

crashes and do not address pretensioners:


                                             2
    Case 4:18-cv-03526 Document 173 Filed on 01/27/20 in TXSD Page 3 of 13



       Q.     There's no federal standard that requires pretensioners in the front or
              the rear seat belts of vehicles, true?
       A.     That's correct.
       Q.     Chrysler knows the government does not have a standard for seat
              belt performance in far side impact crashes, true?
       A.     It's true that there is not a far side crash in the side impact regulation.
       …
       Q.     When the Dodge Journey was developed, there was no government
              or other industry standard that addressed seat belt performance in far
              side impact crashes, true?
       A.     Yes. That's true, and it's still true today.

Eagle 1/14/2020/pm pp. 18-20. Mohan Bhogineni, manager of the release engineers for

seatbelts in the 2012 Dodge Journey, also admitted that the Federal Motor Vehicle Safety

Standards are inapplicable to the inclusion or omission of pretentioners:

       Q.     Would you agree that…there is no Federal Motor Vehicle Safety
              Standard that requires that pretensioners be incorporated in seat-belt
              systems for the front or rear positions in any vehicle?
       A.     To my knowledge, yes, based on data.

Bhogineni 1/21/2020am pp. 18-19. The Arias family also reinforced these admissions

from FCA management with Gary Whitman's and Bill Kitzes's testimony that the Federal

Motor Vehicle Safety Standards do not govern the risks that caused Rhea Arias' injuries:

       Q.     Mr. Whitman, this mandatory federal standard that has been
              discussed, 214, applicable to side impact, does that address far-side
              impact crashes?
       …
       Q.     And there is no test requirement or performance requirement under
              the federal standard for the far side?
       A.     Correct.
       Q.     So when there is no standards, we have to rely on the companies to
              implement what's safe and what the standard should be, don't we?
       A.     Right. They can self-impose their own requirements and their own
              testing, but the federal government is not imposing it.

Whitman 1/14/2020pm pp. 109-10.



                                               3
    Case 4:18-cv-03526 Document 173 Filed on 01/27/20 in TXSD Page 4 of 13



       Q.     Tell us, what is the basis for that opinion, that the standards don't
              adequately address occupant protection in far-side crashes.
       A.     Well, essentially, there is no standard for far-side protection. There
              is no testing. There is no information generated.
       …
       Q.     There is not a federal motor vehicle safety standard that addresses
              seatbelt performance in far-side impact crashes. True or false?
       A.     True.

Kitzes 1/21/2020am pp. 48, 50.

       4.     This testimony is dispositive of the presumption because the Texas

Supreme Court has confirmed that section 82.008 "raises a presumption of...nonliability

only if that standard 'governed the product risk that allegedly caused the harm.'" Kia

Motors Corp. v. Ruiz, 432 S.W.3d 865, 872 (Tex. 2014) (citing Tex. Civ. Prac. & Rem.

Code § 82.008(a)). The Texas Supreme Court further agreed with the Fifth Circuit's

analysis that it is the risk and not the defect that lies at the heart of the analysis: "We

agree with the Fifth Circuit that the plain language of section 82.008 requires that a safety

regulation govern product risk, not a particular product defect." Kia Motors, 432 S.W.3d

at 873 (citing Wright v. Ford Motor Co., 508 F.3d 263, 270 (5th Cir.2007); Tex. Civ.

Prac. & Rem. Code § 82.008(a)).

       5.     Even in cases where the section 82.008 is applicable, any presumption is

defined by statute as a "rebuttable presumption":

       82.008. COMPLIANCE WITH GOVERNMENT STANDARDS. (a) In a
       products liability action brought against a product manufacturer or seller,
       there is a rebuttable presumption that the…claimant may rebut the
       presumption…by establishing that…the mandatory federal safety
       standards or regulations applicable to the product were inadequate to
       protect the public from unreasonable risks of injury or damage.

Tex. Civ. Prac. & Rem. Code § 82.008(a), (b)(1) (emphasis added).


                                             4
    Case 4:18-cv-03526 Document 173 Filed on 01/27/20 in TXSD Page 5 of 13



      6.     In this trial, the presumption has been rebutted.      Mr. Kitzes and Mr.

Whitman both testified that federal safety standards applicable to the rear seat restraint

system in the 2012 Dodge Journey were inadequate to protect the public from

unreasonable risks of injury or damage, which fully rebuts any presumption:

      Q.     Given your 40 years of experience, giving the materials that you
             reviewed in this case, have you reached the opinion that the US
             federal standards do not adequately address occupant protection in
             far-side crashes?
      A.     That is correct.
      Q.     Tell us, what is the basis for that opinion, that the standards don't
             adequately address occupant protection in far-side crashes.
      A.     Well, essentially, there is no standard for far-side protection. There
             is no testing. There is no information generated.

Kitzes 1/21/2020am pp. 47-48.

      Q.     Mr. Whitman, this mandatory federal standard that has been
             discussed, 214, … is that standard adequate or inadequate to protect
             the public from a reasonable risk of injury in a far-side impact?
      A.     No. It has no significance to that mode of crash.
      …
      Q.     And there is no test requirement or performance requirement under
             the federal standard for the far side?
      A.     Correct.

Whitman 1/14/2020pm pp. 109-10.

      7.     A rebuttable presumption is rebutted by any contrary evidence because it is

a mere rule to guide deliberations in the absence of evidence, and so a rebuttable

presumption is not an issue that is weighed by the preponderance-of-evidence standard:

      A true presumption is simply a rule of law requiring the jury to reach a
      particular conclusion in the absence of evidence to the contrary. The
      presumption does disappear, therefore, when evidence to the contrary is
      introduced….




                                            5
    Case 4:18-cv-03526 Document 173 Filed on 01/27/20 in TXSD Page 6 of 13



Clayton v. Burston, 493 F.2d 429, 431 (5th Cir. 1974) (citing and quoting Sudduth v.

Commonwealth Mut. Ins. Co., 454 S.W.2d 196, 198 (Tex. 1970); see also In re E.A., 287

S.W.3d 1, 5 (Tex. 2009) (presumption "vanishes when opposing evidence is

introduced"); Temple Indep. Sch. Dist. v. English, 896 S.W.2d 167, 169 (Tex. 1995)

("presumption is simply a rule of law requiring the trier of fact to reach a particular

conclusion in the absence of evidence to the contrary" which "disappears when evidence

to the contrary is introduced").

       8.     Accordingly, having been rebutted, any presumption no longer applies and

it must vanish and – specifically – cannot reappear as a jury issue:

       A presumption "may not properly be the subject of an instruction to the
       jury." . . . Texas courts agree that a presumption is rebutted when "positive
       evidence to the contrary" is introduced. The supreme court explained: "[A]
       presumption is an artificial thing, a mere house of cards, which one moment
       stands with sufficient force to determine an issue, but at the next, by reason
       of the slightest rebutting evidence, topples utterly out of consideration of
       the trier of facts." ... Because Texas A & M produced evidence to rebut the
       presumption ..., the presumption should have disappeared entirely. Instead
       of vanishing, however, the statutory presumption appeared verbatim in the
       jury charge.... Including a presumption in the jury charge which has been
       rebutted by controverting facts is an improper comment on the weight of
       the evidence.

Texas A & M Univ. v. Chambers, 31 S.W.3d 780, 783-85 (Tex. App.—Austin 2000, pet.

denied) (citations omitted); Wal-Mart Stores, Inc. v. Middleton, 982 S.W.2d 468, 471

(Tex. App.—San Antonio 1998, pet. denied) (whether a "presumption had been rebutted

is an evidentiary ruling to be made by the trial judge—it is not a fact question for the

jury"); see also 59 3d Tex. Jur. Products Liability §225 (1998) ("presumptions may not

properly be the subject of an instruction to the jury; its inclusion is improper because...



                                             6
    Case 4:18-cv-03526 Document 173 Filed on 01/27/20 in TXSD Page 7 of 13



including a presumption in the jury charge, which has been rebutted by controverting

facts is an improper comment of the weight of the evidence"); McDonald & Carlson,

Texas Civil Practice, §22:12 (2005).

       9.     The question whether any section 82.008 presumption is a vanishing was

mentioned in Wright v. Ford, which noted that under Texas law presumptions are

“generally” treated as being of the so called 'Thayer' variety, namely presumptions which

shift only the burden of production of evidence, which 'disappear' from the case once

evidence is introduced sufficient to support a finding contrary to the presumed fact."

Wright v. Ford Motor Co., 508 F.3d 263, 272 (5th Cir. 2007). The Wright court noted

that the "Wrights did not object to the jury instruction" and so any error "was not properly

preserved," and the issue "is by no means 'clear or obvious'" and no party "cited to [any]

Texas appellate court opinion directly addressing this aspect of the section 82.008

presumption." Id. at 272–73. In the context of the Wrights' failure to preserve the error,

the Wright court did not reverse the trial court's treatment of the presumption as a

"Morgan" variety presumption which appears in the jury charge. Id.

       10.    A comparison of the section 82.008 presumption with the simultaneously

adopted section 74.106 presumption confirm the Legislative intent that section 82.008

must be treated as a vanishing Thayer-type presumption:

       [I]t should be noted that the legislature has mandated that a jury instruction
       regarding presumptions be included in the charge in some circumstances,
       but chose not to include such a directive in §82.008. Texas Civil Practice
       and Remedies Code §74.106 (a)(1) discusses a rebuttable presumption to
       physicians and health care providers for failing to disclose hazards involved
       in medical care and surgical procedures. This section of the Civil Practice
       and Remedies Code states that the presumption ―shall be included in the


                                             7
    Case 4:18-cv-03526 Document 173 Filed on 01/27/20 in TXSD Page 8 of 13



      charge to the jury. See id. But, §82.008 contains no language instructing
      that the jury must be charged with the presumption. The fact that no
      legislative instruction was contained in §82.008 supports the proposition
      that the legislature did not intend to change preexisting common law which
      disallowed presumptions as impermissible comments on the weight of the
      evidence. Compare Tex. Civ. Prac. & Rem. Code §74.106 (a) with §82.008.
      See also Glover v. Henry, 749 S.W.2d 502, 504 (Tex. App.– Eastland 1998,
      no pet.); Sanders v. Davila, 593 S.W.2d 127, 130 (Tex. Civ. App. –
      Amarillo 1979, writ ref’d n.r.e.); General Motors Corp. v. Burry, 203
      S.W.3d 514, 549 (Tex. App. – Fort Worth 2006, pet. denied).

Products Liability Update, p. 5, State Bar of Texas 26th Annual Advanced Personal

Injury Law Course (2010).

                  § 74.106                                          § 82.008
[B]oth disclosure made as provided in             (a) In a products liability action brought
Section 74.104 and failure to disclose            against a product manufacturer or seller,
based on inclusion of any medical care or         there is a rebuttable presumption that the
surgical procedure on the panel's list for        product manufacturer or seller is not liable
which disclosure is not required shall be         for any injury to a claimant caused by
admissible in evidence and shall create a         some aspect of the formulation, labeling,
rebuttable     presumption     that     the       or design of a product if the product
requirements of Sections 74.104 and               manufacturer or seller establishes that the
74.105 have been complied with and this           product's formula, labeling, or design
presumption shall be included in the              complied with mandatory safety standards
charge to the jury; and (2) failure to            or regulations adopted and promulgated
disclose the risks and hazards involved in        by the federal government, or an agency
any medical care or surgical procedure            of the federal government, that were
required to be disclosed under Sections           applicable to the product at the time of
74.104 and 74.105 shall be admissible in          manufacture and that governed the
evidence and shall create a rebuttable            product risk that allegedly caused harm.
presumption of a negligent failure to             (b) The claimant may rebut the
conform to the duty of disclosure set forth       presumption in Subsection (a) by
in Sections 74.104 and 74.105, and this           establishing that…the mandatory federal
presumption shall be included in the              safety standards or regulations applicable
charge to the jury . . . .                        to the product were inadequate to protect
                                                  the public from unreasonable risks of
                                                  injury or damage….

Compare Tex. Civ. Prac. & Rem. Code § 74.106 (emphasis added) with id. § 82.008.

“The Legislature is presumed to have ‘included each word in the statute for a purpose and


                                              8
     Case 4:18-cv-03526 Document 173 Filed on 01/27/20 in TXSD Page 9 of 13



that words not included were purposefully omitted.’” Mathiew v. Subsea 7 (US) LLC,

4:17-CV-3140, 2018 WL 1515264, at *2 (S.D. Tex. Mar. 9, 2018), report and

recommendation adopted, 4:17-CV-3140, 2018 WL 1513673 (S.D. Tex. Mar. 26, 2018)

(quoting ExxonMobil Pipeline Co. v. Coleman, 512 S.W.3d 895, 899 (Tex. 2017) (per

curiam), and Lippincott v. Whisenhunt, 462 S.W.3d 507, 509 (Tex. 2015) (per curiam)).

Both section 74.106 and section 82.008 were adopted as part of Acts 2003, 78th Leg., ch.

204, §§ 5.02, 10.01, eff. Sept. 1, 2003. Accordingly, the adoption of language that the

section 74.106 "presumption shall be included in the charge to the jury" and the omission

of similar language regarding the section 82.008 presumption must reflect an intentional

distinction.

B.     Jansky/Elgin Must Not Appear in the Apportionment of Responsibility Question

       11.     FCA seeks to submit Randall Janske and his employer, Elgin Fertilizer Co.,

in the negligence question and in the question regarding the apportionment of

responsibility. There is a complete absence of evidence that Mr. Jansky's conduct caused

or contributed causing to Rhea's injuries, and so neither Mr. Jansky nor Elgin Fertilizer

can be submitted in the jury charge:

       Section 33.003(b) of the Texas Civil Practices and Remedies Code
       provides: “This section does not allow a submission to the jury of a
       question regarding conduct by any person without sufficient evidence to
       support the submission.”

PEMEX Exploracion y Produccion v. Murphy Energy Corp., 923 F. Supp. 2d 961, 981 n.

41 (S.D. Tex. 2013), aff'd sub nom. Pemex Exploracion Y Produccion v. Conocophillips

Co., 595 Fed. Appx. 445 (5th Cir. 2015); Gilbane Bldg. Co. v. Admiral Ins. Co., 664 F.3d



                                            9
   Case 4:18-cv-03526 Document 173 Filed on 01/27/20 in TXSD Page 10 of 13



589, 600 (5th Cir. 2011) (no person's "negligence will not be submitted to the jury

'without sufficient evidence to support the submission,'" citing Tex. Civ. Prac. &

Rem.Code § 33.003(b)). Instead of offering evidence that Mr. Jansky's conduct caused or

contributed causing to Rhea's injuries, FCA merely had Amy Arias read allegations from

Rhea's complaint which referenced Mr. Jansky. The Fifth Circuit has held that this exact

tactic is insufficient to meet the evidentiary burden under section 33.003(b):

        The problem with Graham and Davis's argument is that Texas law “does
        not allow a submission to the jury of a question regarding conduct by any
        person without sufficient evidence to support the submission.” Tex. Civ.
        Prac. & Rem. Code Ann. § 33.003(b). The only trial evidence to which
        Graham and Davis point that supports the commission of fraud by other
        defendants was testimony by O'Hare on cross examination. Defense
        counsel listed off the other defendants named in the pleadings and asked
        O'Hare whether they, too, had defrauded him. He answered affirmatively.
        One witness's conclusory statements that he was defrauded, elicited in cross
        examination, hardly qualify as sufficient evidence on which to base a jury
        instruction. It would not have been proper to instruct the jury to weigh
        conduct unsupported by evidence.

O'Hare v. Graham, 455 Fed. Appx. 377, 382 (5th Cir. 2011). Because FCA's tactic of

reading from pleadings is insufficient to warrant submission, id., and because neither

party offered any evidence that Mr. Jansky or Elgin Fertilizer caused Rhea's injuries, the

Court should render judgment as a matter of law that neither Mr. Jansky nor Elgin

Fertilizer can appear in the jury charge. Tex. Civ. Prac. & Rem. Code Ann. § 33.003(b).

   C.      Evenflo Must Not Appear in the Apportionment of Responsibility Question

        12.   FCA proposes to submit a marketing defect claim regarding Evenflo's

booster seat. Yet the absence of evidence of evidence that Evenflo caused or contributed

to Rhea's injuries is more problematic for FCA because "Texas case law demonstrates a



                                             10
   Case 4:18-cv-03526 Document 173 Filed on 01/27/20 in TXSD Page 11 of 13



consensus that expert testimony is required in the context of strict liability

marketing defect claims." Ethicon Endo-Surgery, Inc. v. Gillies, 343 S.W.3d 205, 211–

12 (Tex. App.—Dallas 2011, pet. denied) (citing Nissan Motor Co., Ltd. v.

Armstrong, 145 S.W.3d 131, 137 (Tex.2004); DeGrate v. Exec. Imprints, Inc., 261

S.W.3d 402, 410–11 (Tex. App.-Tyler 2008, no pet.); Georgia–Pacific Corp. v.

Stephens, 239 S.W.3d 304, 321 (Tex.                App.-Houston [1st Dist.] 2007, pet.

denied); Ethicon Endo–Surgery, Inc. v. Meyer, 249 S.W.3d 513, 516–17 (Tex. App.-Fort

Worth 2007, no pet.)). Expert testimony in a marketing defect case and other product

liability cases is required to prove causation linking the alleged defect to the injuries:

       There are three types of defect claims: design defects, manufacturing
       defects, and marketing defects. All three claims require objective proof the
       defect existed and caused the injury sustained. Generally, the requirements
       to prove a defect necessitate competent expert testimony and objective
       proof that a defect caused the injury.

Samuell v. Toyota Motor Corp., MO-13-CV-47, 2015 WL 1925902, at *4 (W.D. Tex.

Apr. 27, 2015) (citing Nissan Motor Co., Ltd. v. Armstrong, 145 S.W.3d 131, 137

(Tex.2004)). In this case, there is not even one scintilla of evidence linking any alleged

defect in the Evenflo booster seat with Rhea's injuries. Accordingly, this Court should

render judgment as a matter of law that neither Evenflo nor its booster seat can appear in

the jury charge. Tex. Civ. Prac. & Rem. Code Ann. § 33.003(b).

       WHEREFORE, Plaintiffs pray that this Court grant their motion for judgment as a

matter of law.

                                            Respectfully submitted,

                                            /s/ Robert E. Ammons


                                              11
Case 4:18-cv-03526 Document 173 Filed on 01/27/20 in TXSD Page 12 of 13



                                Robert E. Ammons (Attorney-in-Charge)
                                Texas Bar No. 01159820
                                Southern District of Texas Bar No. 11742
                                David V. Marchand
                                Texas State Bar No. 00791173
                                Southern District of Texas Bar No. 3409374
                                THE AMMONS LAW FIRM, L.L.P.
                                3700 Montrose Boulevard
                                Houston, Texas 77006
                                Telephone: 713-523-1606
                                Facsimile: 713-523-4159
                                Email:       rob@ammonslaw.com
                                Email:       dave@ammonslaw.com
                                Email:       ariana@ammonslaw.com

                                ATTORNEYS FOR PLAINTIFFS

                                OF COUNSEL:
                                April A. Strahan
                                Texas Bar No. 24056387
                                Southern District of Texas Bar No. 866845
                                THE AMMONS LAW FIRM, L.L.P.
                                3700 Montrose Boulevard
                                Houston, Texas 77006
                                Telephone: 713-523-1606
                                Facsimile: 713-523-4159
                                Email:        april@ammonslaw.com




                                  12
   Case 4:18-cv-03526 Document 173 Filed on 01/27/20 in TXSD Page 13 of 13



                                CERTIFICATE OF SERVICE

                 I hereby certify that on the January 27, 2020, I electronically filed the foregoing
with the clerk of the court using the CM/ECF system, which will send a notice of electronic
filing to the following:

   G. Robert Sonnier (Attorney-in-Charge)
   Ian M. Lancaster
   GERMER BEAMAN & BROWN PLLC
   301 Congress Ave., Suite 1700
   Austin, Texas 78701

   Amy Bice Larson
   BUSH SEYFERTH, PLLC
   100 W. Big Beaver, Suite 400
   Troy, Michigan 48084

   Amanda Crawford-Steger
   Kurt C. Kern
   BOWMAN AND BROOKE, LLP
   5830 Granite Parkway, Suite 1000
   Plano, Texas 75024
      Attorneys for Defendant


                                              /s/ David V. Marchand                       .
                                              David V. Marchand




                                                13
